PER CURIAM.
Because the defendant was prevented from exercising her right of redemption, we reverse and remand to the trial court for entry of an order providing that the defendant shall have a period of time no less than 15 days in which to exercise her right of redemption. See Saidi v. Wasko, 687 So.2d 10 (Fla. 5th DCA 1996). If the defendant does not exercise her right of redemption within the allotted time frame, the clerk of the court shall refile the certificate of title and extinguish the defendant’s right to redeem the property. The sums necessary to redeem the property shall be the amount established by the final judgment, plus any attorney’s fees, costs, and interest through the date of the judicial sale.
Reversed and remanded.